ORDER
PER CURIAM.
David Griffin (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of one count of first-degree murder, in violation of Section 565.0201, and one count of armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant as a prior offender to concurrent terms of life imprisonment without probation or parole and thirty years.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutory references are to RSMo 2000, unless otherwise noted.